DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-15) in the reply filed on 10/21/2022 is acknowledged.
Claim Objections
Claims 3-4 is objected to because of the following informalities:  claim 3 recites “the crosslinker” for consistency applicant is suggested to amend the term to –at least one crosslinker--. Similar correction is required for claim 4. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein the crosslinkable monomer” in line 1. There is insufficient antecedent basis for this claim limitation. Furthermore, it is vague and indefinite as it is unclear whether for each of “the crosslinkable monomer” if applicant is referring to (i) all of the “one or more crosslinkable monomers” or (ii) some of the “one or more crosslinkable monomers” (as recited earlier in claim 1, lines 2-3).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 10-11, and 15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Retting et al (US 2017/0130192 A1).
For claim 1, Retting et al. teach  a gel-phase ink, wherein the gel-phase ink comprises a precursor solution and a fugitive carrier (see [0008]-[0009], [0068],[0082]), wherein the precursor solution comprises (i) one or more crosslinkable monomers, one or more crosslinkable polymers, or a combination thereof, (see [0082]) and (ii) optionally one or more non-crosslinkable polymers, or a combination thereof, and wherein the fugitive carrier comprises a copolymer ([0082]-[0085] discusses optional other materials such as crosslinker or non-crosslinkers, based on the product being made).
As for claims 2-5, Retting et al. further teach wherein the crosslinkable monomer comprises 4-pentenoic acid, methacrylamide, vinylphenylboronic acid, acrylamide, N- isopropylmethacrylamide, butyl acrylate, N-vinyl-2-pyrrolidinone, N- hydroxymethylacrylamide, N-vinylacetamide, poly (ethylene glycol) methacrylate, methacrylated hyaluronic acid, or any combination thereof (“polyacrylamide”);
wherein the crosslinker comprises two or more acryloyl groups, methacryloyl groups, or a combination thereof ([0082]); wherein the crosslinker is a polyalkylene oxide glycol diacrylate or dimethacrylate ([0082]); wherein the at least one crosslinker comprises polyethylene glycol diacrylate (PEGDA), N,N-methylenebisacrylamide (BIS), or a combination thereof ([0082]).
As for claims 10-11, Retting et al. further teach wherein the fugitive carrier comprises a poloxamer; wherein the fugitive carrier has a shear modulus of from about 10 kPa to about 50 kPa (see [0082] which suggest using poloxamer, thus would have similar shear modulus as claimed).
As for claim 15, Retting et al. further teach biological cells (see [0036][0082]).

Claim(s) 1-5, 10-11, and 15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Bharti et al. (US 2019/0290803 A1).
For claim 1, Bharti et al. teach a gel-phase ink, wherein the gel-phase ink comprises a precursor solution and a fugitive carrier (see [0156]-[0157] includes polymers, any of those is considered precursor and fugitive carrier), wherein the precursor solution comprises (i) one or more crosslinkable monomers, one or more crosslinkable polymers, or a combination thereof, (see [0156] includes other materials considered one or more crosslinkable polymers or monomers). 
As for claims 2-3, Bharti et al. further teach wherein the crosslinkable monomer comprises 4-pentenoic acid, methacrylamide, vinylphenylboronic acid, acrylamide, N- isopropylmethacrylamide, butyl acrylate, N-vinyl-2-pyrrolidinone, N- hydroxymethylacrylamide, N-vinylacetamide, poly (ethylene glycol) methacrylate, methacrylated hyaluronic acid, or any combination thereof ([0156] includes “poly(isopropyl n-polyacrylamide”, or “polyacrylamide” (which includes monomer), “hyaluronic acid”); wherein the crosslinker comprises two or more acryloyl groups, methacryloyl groups, or a combination thereof (“polyacrylic acid”; [0156]). 
As for claims 4-5 and 10-11, Bharti et al. further teach wherein the crosslinker is a polyalkylene oxide glycol diacrylate or dimethacrylate ([0156] PEGDA); wherein the fugitive carrier comprises a poloxamer ([0156] includes poloxamer); wherein the fugitive carrier has a shear modulus of from about 10 kPa to about 50 kPa (since [0156] includes same material, such as poloxamer, thus includes same shear modulus).
As for claim 15, Bharti et al. further teach further comprising biological cells ([0162]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over either one of Retting et al (US 2017/0130192 A1) or Bharti et al. (US 2019/0290803 A1) and in view of Rogers et al (US 2019/0275199 A1).
As for claims 6-7, Retting et al.  or Bharti et al teach all the limitations to the claim invention as discussed above, including the precursor solution having polyethylene glycol diacrylate (PEGDA) as discussed above ([0082] of Retting et al; or [0156] of Bharti).
However, Retting et al. or Bharti et al. teach fail to teach wherein the precursor solution comprises dimethylacrylamide (DMA).
In the same field of endeavor, pertaining to printing, Rogers teaches wherein the precursor solution comprises dimethylacrylamide (DMA) (see [0066],[0130], and claim 5, for bioprinting).
 It is noted that claim 7 further  requires wherein the gel-phase ink comprises from about 5 wt% to about 15 wt% of the gel-phase ink DMA and from about 0.1 wt% to about 2 wt% of the gel-phase ink PEGDA, however,  based on the teachings and examples provided by each of Retting et al and Rogers et al (see [0082] and onward of Retting et al, [0156] of Bharti, and [0066]-[0130] of Rogers), it would have been obvious to optimize the quantity of DMA and PEGDA, for producing desired type of bio-printed article. 
Claim(s) 8-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Retting et al (US 2017/0130192 A1) or Bharti et al. (US 2019/0290803 A1) in view of D’andola et al (US 2021/0395558 A1).
For claims 8-9, Retting et al.  or Bharti et al. teach all the limitation to the claim invention as discussed above however, fail to teach wherein the precursor solution comprises N- isopropylmethacrylamide (NIPAM) and N,N-methylenebisacrylamide (BIS).
In the same field of endeavor, pertaining to 3D printing, D’Andola et al teach wherein the precursor solution comprises N- isopropylmethacrylamide (NIPAM) and N,N-methylenebisacrylamide (BIS) (see [0018][0043]).
It would have been obvious to modify Retting et al or Bharti et al. with including photocurable composition, such as N- isopropylmethacrylamide (NIPAM) and N,N-methylenebisacrylamide (BIS), as taught by D’andola et al, for producing a materially distinct producing having desired properties (see; [0018][0043] and abstract).
It is noted that claim 9 requires the gel-phase ink comprises from about 5 wt% to about 15 wt% of the gel-phase ink NIPAM and from about 0.1 wt% to about 2 wt% of the gel-phase ink BIS. Based on the examples and teachings provided by both Retting et al. and D’Andola et al (see [0012]-[[0018][0043] and throughout of D’Andola et al), it would have been obvious to optimize the photocurable composition, such as N- isopropylmethacrylamide (NIPAM) and N,N-methylenebisacrylamide (BIS), for producing desired final article (having specific mechanical strength,  stiffness) by 3D printing (see abstract). 
As for claims 13-14, Retting et al or Bharti et al. do not teach further comprising initiator.  In the same field of endeavor, pertaining to 3D printing, D’Andola et al teach including an photo-initiator (see [0012]); and such photoinitior including cylphosphine oxide compounds, benzophenone compounds, alpha-aminoketone compounds, phenylglyoxylate compounds, oxime ester compounds, mixtures thereof and mixtures with alpha-hydroxy ketone compounds, or alpha-alkoxyketone compounds ([0119]-[0135]). It is noted that Applicant claims “wherein the type I photoinitiator comprises 2,2- diethoxyacetophenone, 2-benzyl-2-(dimethylamino)-4'-morpholinobutyrophenone, 4'-tert- butyl-2',6'-dimethylacetophenone, 2,2-dimethoxy-2-phenylacetophenone, a diphenyl(2,4,6-trimethylbenzoyl)phosphine oxide/2-hydroxy-2-methylpropiophenone blend, 4'-ethoxyacetophenone, 3'-hydroxyacetophenone, 4'-hydroxyacetophenone, 1- hydroxycyclohexyl phenyl ketone, 2-hydroxy-4'-(2-hydroxyethoxy)-2- methyl propiophenone, 2-hydroxy-2-methylpropiophenone, 2-methyl-4'-(methylthio)-2- morpholinopropiophenone, 4'-phenoxyacetophenone, lithium phenyl-2,4,6- trimethylbenzoylphosphinate (LAP), or a combination thereof” and these photo-initiator are  similar to the ones discussed by D’Andola, and/or commonly known and would have been obvious modification to the composition taught by Retting et al. 
It would have been obvious to one ordinary skill in the art at the time of the Applicant’s invention to modify the composition taught by either one of Retting et al or  Bharti et al. with including desired UV curable composition and initiators, as taught by D’andola et al, for providing desired 3D printed structures (having desired mechanical properties).
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Retting et al (US 2017/0130192 A1) or Bharti et al. (US 2019/0290803 A1).
As for claim 12, Retting et al teach including fugitive carrier comprises a poloxamer (see [0082]), however, fail to explicitly teach the poloxamer from about 20 to about 30 wt % of the gel-phase ink. It would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to optimize the quantity of the ingredients such as poloxamer (see [0088]-[0094][0066]-[0082]), in regards to the precursor solution, and other necessary ingredient in the gel-ink, as taught by Retting et al. for the benefit of producing a 3D printed article having desired functional properties that mimic natural body parts. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2021/0022867 A1 – teaches implantable compositions having fibers and method of making and using them. It includes poloxamer, and precursor solution – ([0201], [0264]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743